PER CURIAM.
Motion for an appeal from the Hopkins Circuit Court, Honorable H. F. S. Bailey, Judge.
The motion for an appeal is from so much of a judgment entered in a suit to settle an insolvent estate as charges the appellant, a secured creditor, with a proportionate part of taxes, costs of sale of all the property, and the administration of the estate. The amount is approximately $1,500. The appellant participated as one of numerous parties in the complicated proceedings as a whole. It appears that the charges are fair and equitable in the circumstances.
The motion for an appeal is overruled, and the judgment stands affirmed.